Citation Nr: 0718971	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  96-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint and disc disease of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint and disc disease of the 
cervical spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1977 to January 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  

Procedural history

Service connection for degenerative joint and disc disease of 
the cervical and lumbar spine was granted by the RO in the 
above-referenced October 1995 rating action; a 10 percent 
disability rating was assigned.  The veteran expressed 
disagreement with the assigned disability rating.

In a March 1998 rating decision, the RO assigned separate 10 
percent disability ratings for the service-connected lumbar 
and cervical spine disabilities.  The veteran and his 
representative indicated continued dissatisfaction with these 
ratings.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

In a June 2000 decision, the Board denied the veteran's 
claims for increased disability ratings.  The veteran filed 
an appeal of the June 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
December 2000, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Remand for consideration of 
Diagnostic Code 5285 and DeLuca v. Brown in the adjudication 
of the veteran's claims.  In an order dated in December 2000, 
pursuant to the Joint Motion for Remand, the Court vacated 
and remanded the Board's decision.

In August 2001 and September 2003, the Board remanded the 
claims for further evidentiary and procedural development.  
In an April 2005 rating decision, the RO increased the 
service-connected lumbar spine disability to 20 percent 
disabling.  The veteran and his representative indicated 
continued dissatisfaction with this rating.  

The claims were remanded again in September 2005 for 
additional evidentiary development, and in February 2007 the 
VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.  The case was subsequently 
returned to the Board for further appellate proceedings.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

In statements dated in November 2005 and November 2006, the 
veteran indicated that he sought secondary service connection 
for a right hip disability and an increased disability rating 
for his service-connected Raynaud's syndrome.  Those issues 
have not yet been addressed, and are referred to the Agency 
of Original Jurisdiction (AOJ) for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

Additionally, In a March 2007 statement, the veteran 
indicated that he was unable to work due to his service-
connected back problems.  Accordingly, it appears that the 
veteran has submitted an informal claim for total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12- 2001 (July 6, 2001).  That matter has not been 
adjudicated, and it is also referred to the AOJ for 
appropriate action.




REMAND

Although the Board regrets again remanding this case, such is 
unfortunately required, based on the veteran's recent 
assertions that there is outstanding evidence relevant to the 
issues on appeal.

Specifically, the veteran indicated in a March 2007 statement 
that he was recently awarded Social Security (SSA) disability 
benefits.  The claims file does not contain any SSA records, 
which are potentially pertinent to the veteran's claims.  
Those records must be obtained for consideration in 
connection with the issues on appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

Thus, another remand is required based on the evidentiary 
posture of the case and the Court's jurisprudence.  

Accordingly, these claims are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain copies of 
the SSA disability determination 
letter pertinent to the 
veteran's claim for Social 
Security disability benefits, 
along with copies of all medical 
records relied upon in reaching 
that determination.  All efforts 
in this regard should be 
documented in the claims folder.

2.  After undertaking any 
additional development which it 
deems to be necessary, VBA 
should then readjudicate the 
veteran's claims of entitlement 
to increased disability ratings 
for his service-connected 
lumbosacral and cervical spine 
disabilities.  If the benefits 
sought on appeal remain denied, 
VBA should provide the veteran 
with a supplemental statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



